DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 12/4/2020.  Claims 1, 5-10, and 12-15, and 17-23 are pending.  Claims 1, 5, 9, 10, 15, 17, 18, and 20 have been amended.  Claims 21-23 are new.
The rejection of claims 1-3, 5, 6, 11, 12, 14-16, and 19 under 35 U.S.C. 102(a)(2) as being anticipated by Dabade et al.  (US 2018/0160880) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejections of claims 4, 7-10, and 13 under 35 U.S.C. 103 as being unpatentable over combinations of Dabade, Kangas, and Eichman (US 2009/0178427) are also withdrawn.
The rejection of claims 15-20 under 35 U.S.C. 103 as being unpatentable over Kangas et al.  (US 2015/0208897) in view of Simmons et al.  (US 2007/0247043) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new ground(s) of rejection are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-10, 12-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a wheel support having a body extending into the treating chamber from a remain, the body providing a mount for a wheel” which is not understood.  First, the phrase “from a remain, the body” appears to be incomplete so its scope cannot be ascertained.  It is unclear if the “remain” is intended to refer to a structural element.  Second, based on a reading of the specification which does not describe any wheel, it is unclear what is being claimed.  The specification discuses a wheel support 192, and this element appears to be the wheel itself because it directly supports the rail assembly 162.  It is unclear if the wheel and the wheel support are the same element.  Claims 5 and 21 recite “the at least one light source is located in a mounting aperture in the body of the wheel support” and “a wheel mounted to a distal end of the body of the wheel support.”  Similar to the above discussion, it is unclear if the wheel is the wheel support or if they are separate, and it is unclear if the light source is located in something that is a wheel or something that is supporting a wheel.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-10, 12-15, and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1 and 21, there is no apparent original support for a “the body providing a mount for a wheel” and “a wheel mounted to a distal end of the body of the wheel support.”  As best as the Examiner can determine, there is no discussion of any separate wheel, and the wheel support 192 appears to be the wheel itself because it directly supports the rail assembly 162.  The figures do not appear to show any unlabeled wheel or leave any space for a wheel between the wheel support 192 and the rail assembly 162.
Claim 15 recites “a support housing…comprising a base that is fastened to one of the tub or the chassis via at least one opening located in the base portion…a rail assembly 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al.  (US 3,288,302) in view of Sachon et al.  (EP 2543307).
Regarding claim 1, Fitzpatrick discloses a dishwasher, comprising: a chassis (1); a tub at least partially defining a treating chamber, the tub having an access opening (3); a dishrack moveable into and out of the treating chamber (5, 6); a closure element moveable to selectively close the access opening (4); a rail assembly mounted to the tub and moveably supporting the dishrack within the tub, the rail assembly comprising: a slidable rail assembly for supporting the dishrack (35); at least one support housing located adjacent at least a portion of the slidable rail assembly and configured for supporting the at least a portion of the slidable rail assembly, and including a wheel support having a body extending into the treating chamber from a remain, the body providing a mount for a wheel (33a, unlabeled wall between 9 and 28, 32, and 33).
Fitzpatrick does not expressly disclose at least one light source mounted to the body of the wheel support and configured for illuminating a portion of the tub.
Sachon discloses a dishwasher (1) having a rinsing container (3), at least one light source fixed inside the washing compartment at any arbitrary location such that it can interact with a passive illuminant (abstract; 9a-d; machine translation, paragraphs 22, 24), and passive lighting units arranged generally anywhere in the interior space of the dishwasher (abstract; 6a-
Because it is known in the art to have active or passive light sources arranged at locations within the dishwasher container, and the results of the modification would be predictable, namely, providing light to desired locations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have at least one light source mounted to the body of the wheel support and configured for illuminating a portion of the tub.  The Examiner notes that modified Fitzpatrick is considered to meet the claim because the active and passive light sources are mounted to the chamber and sidewalls (Fitzpatrick: 3, 9) which also mounts to the member (32), thus modified Fitzpatrick broadly and reasonably has at least one light source mounted to the body of the wheel support.
Claims 6, 12, and 21 are considered to be met by Fitzpatrick, in view of Sachon, as applied above and which results in: wherein the at least one light source comprises a light emitting diode (Sachon: abstract; machine translation, paragraph 10); wherein the slidable rail assembly is located in an upper part of the dishwasher (Fitzpatrick: Figure 1: 35); further comprising a wheel mounted to a distal end of the body of the wheel support (Fitzpatrick: 28, 30).
Regarding claim 13, Fitzpatrick, in view of Sachon, is relied upon as above, but does not expressly disclose wherein the dishrack is one of three dishracks located in the treating chamber; however, this is considered to be a mere duplication of parts which has been shown to be obvious to a PHOSITA, thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the dishrack is 

Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Fitzpatrick et al.  (US 3,288,302), in view of Sachon et al.  (EP 2543307), and further in view of Kangas et al. (US 2015/0208897; cited by Applicant).
Regarding claim 7, Fitzpatrick, in view of Sachon, is relied upon as above, but does not expressly disclose a controller operably coupled to the at least one light source and wherein the controller is configured to operate the at least one light source to illuminate the tub when the closure element is opened.
Kangas discloses a dishwasher with a controller (14) coupled with the door (22) and configured to illuminate a light assembly (58).  In one example, the controller (14) can be configured to illuminate the light assembly (58) when the door (22) is opened and to turn the light assembly (58) off when the door (22) is closed (paragraph 29).  
Because it is known in the art to have a controller and to configure the light to illuminate when the door is open to turn off when the door is closed, and the results of the modification would be predictable, namely, providing light for a user of the dishwasher, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a controller operably coupled to the at least one light source and wherein the controller is configured to operate the at least one light source to illuminate the tub when the closure element is opened.


Regarding claims 8-10, Fitzpatrick, in view of Sachon, and further in view of Kangas, is relied upon as above, but does not expressly disclose the at least one light source is dimmable; or wherein the controller is configured to gradually increase or decrease the at least one light source up/down to a predetermined intensity when the closure element is moved to an opened/closed position.
Eichman discloses a wine cooler with internal lighting, and when a door is moved from an open position to a closed position, the lighting intensity is changed from the “door open” lighting intensity to the “door closed” lightening intensity, the change in intensity being abrupt, rapidly, or gradually.  Similarly, the system can change the lighting intensity when the door is moved from the closed position to the opened position (paragraph 31-32).
Because it is known in the art to have gradually change the lighting in response to the door position, and the results of the modification would be predictable, namely, providing light for a user of the dishwasher in an aesthetically pleasing manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the at least one light source is dimmable; or wherein the controller is configured to gradually increase or decrease the at least one light source up/down to a predetermined intensity when the closure element is moved to an opened/closed position.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al.  (US 3,288,302), in view of Sachon et al.  (EP 2543307), and further in view of Kangas et al.  (US 2015/0208897).
Regarding claim 14, Fitzpatrick, in view of Sachon, is relied upon as above, but does not expressly disclose a transparent cover connected to the at least one support housing and covering the at least one light source.
Kangas discloses a dishwasher having a light assembly (Figures 8-10: 130) comprising an LED (176) and a cover (172) that can have a lens (182) that is at least partially transparent or translucent for transmitting light emitted by the LED (paragraph 58).
Because it is known in the art to have a transparent cover for a light, and the results of the modification would be predictable, namely, protecting the lighting element and its electronics from liquid while allowing light to be transmitted, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a transparent cover connected to the at least one support housing and covering the at least one light source.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711